Citation Nr: 1401841	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  






INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that the combined effects of his service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include bilateral hearing loss rated 50 percent; tinnitus rated 10 percent; diabetes mellitus to include pseudophakia rated 20 percent; adjustment disorder with depressed mood, rated 50 percent; and residual scar of the right ear rated 0 percent.  The combined rating is 80 percent.  Thus, he meets the schedular requirements for a TDIU rating.

There have been psychiatric (October 2009) and other VA examinations (October 2013) which discuss limits imposed by the Veteran's service-connected disabilities individually.  However, there is no examination report which addresses whether the combined effect of the Veteran's service-connected disabilities precludes him from maintaining all forms of substantially gainful employment.  Such VA examination is required to assist the Veteran with his claim under 38 C.F.R. § 3.159.  

Before such examination, any additional medical records of VA treatment which the Veteran has received for his service-connected disabilities since October 2013 (when the most recent treatment records associated with the record are dated) should be secured and associated with the record (as they may contain pertinent information and are constructively of record). 

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record complete copies of the records of all VA treatment the Veteran has received for his service-connected disabilities since October 2013.

2. The RO should thereafter arrange for an examination of the Veteran by an appropriate physician to assess the impact his service connected disabilities (bilateral hearing loss, tinnitus, diabetes, adjustment disorder with depressed mood, and residual scar of the right ear), individually and combined, have on his ability to maintain employment.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran his complete employment history and his complaints regarding the impact of his disabilities on employment, and comment on the restrictions and limitations due to each service-connected disability.  The examiner's opinions regarding the impact of the service-connected disabilities on employment must be accompanied by explanation of rationale. The examiner must specifically address the Veteran's own reports regarding the impact of the disabilities on employment.  The examiner should comment on the types of employment that would be precluded by the service connected disabilities and the types of employment that remain feasible despite the combined effects of the service connected disabilities. 

The examiner must explain the rationale for all opinions.

3. The RO should then review the record and readjudicate the claim for a TDIU rating.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

